BAILEY, Judge,
dissenting.
I agree with my colleagues that the “catch-all” provision of the warrant is overly broad. But I disagree with their conclusion that all the methamphetamine-related evidence Levenduski sought to suppress was obtained pursuant to that provision of the warrant and, thus, should have been suppressed. In my view, the officers were proceeding under the valid portion of the warrant when they found the items at issue in plain view.
The search warrant names Levenduski’s residence and outbuilding and authorizes officers to “diligently search” and seize the following items:
Marijuana, Hashish, instruments or chemicals used to manufacture, introduce into the body or deal marijuana; any U.S. currency, records, notes, documents, videotapes relating to the use, dealing or manufacturing of marijuana, growing or processed and any other instrument used in the processing or cultivating of marijuana, any paraphernalia and any other item of contraband which [is] evidence of a crime.
Appellant’s App. 28. Inclusion of the overly broad phrase “any other item of contraband which [is] evidence of a crime” does not render the entire warrant illegal. See Warren v. State, 760 N.E.2d 608, 610 (Ind.2002). Pursuant to the remaining valid *805part of the warrant, officers were empowered to search any area within the residence and outbuilding where the designated marijuana-related items reasonably might be found. See Allen v. State, 798 N.E.2d 490, 500 (Ind.Ct.App.2003).
Although the warrant does not specifically authorize the search and seizure of methamphetamine or its precursors, under the plain view doctrine, police may seize other contraband if they are lawfully in a position from which to view the item, if its incriminating character is immediately apparent, and if the officers have a lawful right of access to the item. Warner v. State, 773 N.E.2d 239, 245 (Ind.2002).
The record of the suppression hearing and trial in this case could be clearer regarding the appearance and location of incriminating items found during the search of the residence and in the outbuilding. From what I can discern, however, Levenduski’s challenge was to the foundational basis for issuance of the warrant, not to its scope.2 Thus, evidence regarding the plain view doctrine was not developed as it might have been.
Nevertheless, officers were in the residence and outbuilding lawfully by virtue of the valid portion of the search warrant. The areas in which officers searched for “Marijuana, hashish, instruments or chemicals used to manufacture, introduce into the body or deal marijuana” plus “U.S. currency, records, notes, documents, videotapes” and “any other instrument used in the processing or cultivating of marijuana” include areas where officers found items related to methamphetamine use and production. In my opinion, testimony and exhibits sufficiently show that the incriminating nature of the items was immediately apparent. Because officers had a lawful right of access to the evidence, they could seize it. I would affirm the trial court on this issue. For this reason, I respectfully dissent.

. In reply to the Stale's waiver argument, Levenduski maintains that, on page 27 of his memorandum of law supporting his motion to suppress, "he advances the argument that the warrant is facially deficient as being transformed into a general warrant.” Appellant’s Reply Br. at 8. That document is not part of our record.